Citation Nr: 1147056	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of colon cancer.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1976 to January 1980.  He subsequently had additional service in the U.S. Army Reserves from 1980 to 2005, including on active duty for training (ACDUTRA) during 2002 from April 7 to April 20, July 6 to July 20, July 22 to August 10, and from August 21 to September 4.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In September 2009 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  During the hearing, he withdrew his claim for service connection for bilateral hearing loss.  38 C.F.R. § 20.204 (2011).

So subsequently, in January 2010, seeing as though the claim for bilateral hearing loss had been withdrawn, the Board dismissed the appeal of that claim.  However, the Board remanded the remaining claim for residuals of colon cancer to the RO via the Appeals Management Center (AMC) in Washington, DC, to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his colon cancer - and, in particular, whether there were early, i.e., prodromal manifestations of it either during his active duty (AD) or ACDUTRA service, even if not until later diagnosed.

A VA physician initially commented on this case in April 2010, then again in July 2011, but without having actually examined the Veteran as the Board had directed in its remand.  The Veteran therefore was examined in August 2011 and additional medical comment provided at the conclusion of that evaluation by a physician's assistant.  The medical opinions obtained are responsive to the determinative issue of causation, so there was compliance with this remand directive in having the Veteran undergo the VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Based on the medical opinions obtained on remand, the Veteran's colon cancer cannot be disassociated from symptoms he experienced during his additional service in the reserves, including during 2002 while on ACDUTRA, so as likely as not initially manifested during qualifying service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's colon cancer was incurred in service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a result of the Veterans Claims Assistance Act (VCAA), VA has specified duties to notify and assist a claimant in obtaining information and evidence necessary to substantiate a claim for VA benefits, including insofar as apprising him of whose specific responsibility, his or VA's, it is for obtaining this supporting evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not address whether there has been this compliance because the claim is being granted, regardless, so even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, thus, at most non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, that, as the pleading party, the Veteran, not VA, bears this burden of proof, and, moreover, that any notice or assistance error identified has to be prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance given the granting of the claim.

Service Connection for Residuals of Colon Cancer

The Veteran alleges that he had prodromal, i.e., early symptoms of this disease while on ACDUTRA during 2002 from April 7 to April 20, July 6 to July 20, July 22 to August 10, and August 21 to September 4, although it was not actually diagnosed until December of that year.  His representative also has posed an alternate theory of entitlement that the Veteran developed colon cancer even earlier, during his AD service from May 1976 to January 1980.

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, has at some point since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity (i.e., permanency of disease or injury) in service is not established or is legitimately questionable, then evidence of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

To the extent the Appellant is alleging that his colon cancer is a result of injury or disease incurred in or aggravated during his time in the Army Reserves, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the prior AD service in the Army) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id.  See also Paulson, 7 Vet. App. at 470; and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Malignant, i.e., cancerous tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).  It also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins, 1 Vet. App. at 478.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Appellant in this case is a "Veteran" based on his AD service in the U.S. Army from May 1976 to January 1980.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claim, instead, is predicated on his Army Reserves' service while on either ACDUTRA or INACDUTRA, he must establish that he also qualifies as a "Veteran" for those periods of service before any compensation may be awarded. 

The Veteran's service treatment records (STRs) show he complained of soft, bloody stool in April 1977, during his AD service.  The diagnoses were gastritis and hemorrhoids.  From April through June 1978, he complained of nausea and diarrhea following treatment of a parasitic infection of his bowels.  He was again diagnosed with intestinal parasites in June 1979.  In February 1993 and March 1998, rectal examinations were negative for occult blood.  In December 2002, the same year he had several periods of additional service on ACDUTRA, he was diagnosed with colon carcinoma requiring surgical resection. 


In light of this medical history, the Board remanded this claim in January 2010 to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his colon cancer - and, in particular, whether there were early, i.e., prodromal manifestations of it either during his AD or ACDUTRA service, even if not until later diagnosed.  A disease, as here, diagnosed after service may be service connected if the evidence as a whole, including that pertinent to service, shows the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

So in April 2010, pursuant to this remand directive, the claims file was referred to a VA physician for his review of the relevant medical and other evidence and comment concerning the etiology of the Veteran's colon cancer, but especially in terms of whether he initially had experienced the early symptoms of this condition while on AD or, later, while on ACDUTRA, even though it was not until even later diagnosed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

In his April 2010 response to this inquiry, the Chief of Administrative Medicine at the VA medical center (VAMC) local to the Veteran reviewed the relevant medical and other history and submitted a report of his findings.  This physician concluded the Veteran's colon cancer was not manifest at any time during his initial AD military service from May 1976 to January 1980.  With regard to symptomatology the Veteran presented during that initial period of service and, in particular, during the 1978-1979 timeframe when he was diagnosed with and treated for parasitic infestations, this VA examiner indicated it is less likely than not that any symptoms presented during the aforementioned timeframe were early indications or manifestations of the subsequently diagnosed colon cancer and most probable that the symptomatology represented average/normal symptomatology for a parasitic infestation of the gut.


Significantly, however, this commenting VA physician determined it was more likely than not that the Veteran's colon cancer instead WAS MANIFEST during a period of ACDUTRA (Reserve duty) - owing to his several years of additional service in this additional capacity from 1980 to 2005.  In providing his reasoning, this physician explained that colon cancer has a lag phase - that is, a period of time, during which it is presumed that the cancer is present, and growing, however during which no signs or symptoms of the cancer are present.  Obviously, as the tumor size increases, mechanical factors begin to present symptoms (blood loss as the fecal stream abrades the fragile mucosa covering the tumor, pain, cramping, disturbance of normal bowel function, and signs of colon obstruction).  The tumor found on colonoscopy, by Dr. P.C., was 10 c.m. in maximum diameter.  This is a relatively huge tumor, according to this commenting VA physician, and since the pathology on the tumor indicated that it was moderately-well differentiated, I would estimate that the tumor had been present for a minimum of 3 years, and quite possibly for as long as 5 years prior to diagnosis.

Recognizing this accepted latency, and initial diagnosis of the tumor in December 2002, this VA examiner's opinion dates the onset of this tumor back to 1999 or thereabout (3 years earlier) or even possibly to 1997 (5 years earlier) - which, again, was during the several years between 1980 and 2005 when the Veteran was in the Army Reserves, although not necessarily when he was on ACDUTRA for the several times during 2002.

Notably, though, this commenting VA physician then goes on to observe that, during a period of ACDUTRA, the Veteran presented for history and physical examination.  He was found to have hemoccult positive stool, not due to hemorrhoids.  Physical exam form signed off by S.J.S., MD, and countersigned by J.P., MD.  Physical appears to have been performed by K.T., PA.  Lab studies drawn subsequent to that evaluation did not provide complete blood count (CBC), however hematocrat value of 39.5% (reference range 38.5-50%).  This is the most telling finding, according to this commenting VA physician, because the examiner wrote that there was actually visible blood staining the mucosa on her examining gloved finger.  Bright Red Blood Per Rectum (BRBPR) in a 50-year old male with no evidence of hemorrhoids is a definite warning sign for colo-rectal carcinoma.  
This claimant was instructed to follow up with his primary care provider.  On December 7, 2002, this claimant underwent colonoscopy.  During that procedure, Dr. C located and snared some smaller polyps (up to 2 cm is size) and ablated several smaller polyps by electrocautery.  He also located a very large 10 cm 'apple-core' lesion in the sigmoid colon.  Biopsy revealed a moderately-well differentiated adenocarcinoma.  On or about December 20, 2002, this claimant underwent resection of the sigmoid colon carcinoma at this VAMC.  He did well postoperatively and, by report, underwent 4 cycles of 5FU/leucovorna 6 on 2 off for a total of 6 months of therapy.

In closing, this commenting VA physician additionally indicated the Veteran was able to complete about half of the planned chemotherapy and eventually 
self-discontinued the chemo due to nausea.  Through the period 2004-2007, he had chronic and episodic rectal pain described as shooting through rectum/anal area and graded as high as 9/10.  The pain was treated with narcotics (hydrocodone).  He also had complaints of constipation, and this has been treated with colace, magnesium citrate, and docusate sodium.  Repeated colonoscopy in 2006 revealed benign sigmoid polyps and internal hemorrhoids.  Due to recent recurrence of rectal pain, and four years since last colonoscopy, he underwent follow-up colonoscopy on May 29, 2010, during which a small (3 mm) sessile, sigmoid polyp was removed via forceps.  The noted residuals of the colon cancer were:  abdominal/peri-rectal pain, constipation, and internal hemorrhoid.

Apparently because of an incorrect reading of the Veteran's medical history and the findings noted in this VA physician's report, the RO/AMC requested additional commentary from this VA physician.  In July 2011, in response, he reiterated his earlier findings and conclusions - most notably, that it is at least as likely as not (50% or greater probability) that the Veteran's colon cancer originated during his ACDUTRA service in the reserves at various times from 1980 to 2005.  This VA physician also determined that it is at least as likely as not (50% or greater probability) that the currently diagnosed residuals of this Veteran's colon cancer (abdominal pain/peri-rectal pain/constipation and internal hemorrhoids) are related to the period of ACDUTRA service in the reserves at various times from 1980 to 2005.

On the other hand, according to this commenting VA physician, the Veteran's colon cancer did not originate during his AD military service from May 1976 to January 1980.  Also, there is no causal relationship established between current symptoms (vide supra) and his AD military service from May 1976 to January 1980.

When discussing the underlying medical rationale for this medical opinion that is unfavorable concerning the initial period of AD service from 1976 to 1980, but favorable concerning the several years of additional service from 1980 to 2005 while on ACDUTRA, this commenting VA physician pointed out that the symptomatology the Veteran presented during the 1978-1980 timeframe refers only to parasitic infestation.  And it is impossible that these symptoms represented early manifestation of his colon cancer.  Colon cancers, explained this VA physician, particularly when moderately-well differentiated, require some time to develop to the size that this claimaint's tumor was at the time of resection (in December 2002), however there is no way that any human could survive for more than 20 years with an unresected and symptomatic colon malignancy.  Diagnosis in 2002 of colon cancer with an approximately 10 cm malignancy, graded as moderately differentiated implies the malignancy (by size and differentiation) would have been present for at least 3 and possibly as long as 4-5 years at the time of diagnosis, taking this well into the timeframe of ACDUTRA (1980-2005).  In closing, this commenting VA physician indicated that, by the same logic expressed above (concerning the vide supra), the sequelae of this claimant's malignancy are 
time-frame referable to the ACDUTRA between 1980 and 2005.

As already alluded to, however, since this commenting VA physician had not actually examined the Veteran, the RO/AMC also scheduled an actual examination.  The Veteran had this examination in August 2011; a physician assistant performed it.  And like the VA physician that earlier had twice commented, this physician assistant also concluded the Veteran's colon cancer was manifest or originated at some undetermined time during his ACDUTRA service between 1980 and 2005, but certainly within this timeframe given the size and differentiation of the tumor.

So both VA clinicians asked to comment on this determinative issue have concluded the colon cancer as likely as not, if not more likely than not, incepted at some admittedly undetermined point while the Veteran was in the reserves from 1980 to 2005, but definitely within this timeframe.  And while it may be impossible to pinpoint more definitively the exact date of the onset of the colon cancer, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, it need only be an as likely as not proposition, which the VA physician and physician assistant have confirmed is indeed the situation here.  Certainly then, when considering these medical nexus opinions that are favorable to the claim, the Veteran's hearing testimony and written statements, and resolving all reasonable doubt in his favor, it is just as likely as not this condition was incurred in service, in turn warranting the granting of service connection.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for residuals of colon cancer is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


